United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3768
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Jacob Robert Hogberg

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: July 26, 2022
                               Filed: August 1, 2022
                                   [Unpublished]
                                   ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Jacob Hogberg appeals after he pleaded guilty to drug and firearm offenses and
the district court1 sentenced him to 148 months in prison. His counsel has moved for

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred by denying his motion to suppress, and
by imposing an unreasonable sentence.

        Upon careful review, we conclude that the district court did not err in denying
Hogberg’s motion to suppress. See United States v. Holly, 983 F.3d 361, 363 (8th
Cir. 2020) (in reviewing denial of a motion to suppress, district court’s findings of
fact are reviewed for clear error and its legal conclusions are reviewed de novo).
Specifically, we find that the officers had probable cause to search the truck and its
contents, see United States v. Solomon, 432 F.3d 824, 827 (8th Cir. 2005) (existence
of probable cause depends on whether, in the totality of the circumstances, there is
a fair probability that contraband or evidence of a crime will be found in a particular
place); and that the statements Hogberg made to police after being read his Miranda
rights were voluntary, see Berghuis v. Thompkins, 560 U.S. 370, 381-82 (2010)
(invocation of the right to remain silent must be unambiguous).

      We further conclude that the district court did not impose a substantively
unreasonable sentence, as the court properly considered the factors listed in 18 U.S.C.
§ 3553(a) and did not err in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (reviewing sentences for substantive
reasonableness under deferential abuse of discretion standard; abuse of discretion
occurs when the court fails to consider relevant factor, gives significant weight to an
improper or irrelevant factor, or commits a clear error of judgment in weighing the
appropriate factors). Further, the court imposed a sentence below the Guidelines
range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting
that when the district court has varied below the Guidelines range, it is “nearly
inconceivable” that the court abused its discretion in not varying further).




                                         -2-
      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                      -3-